                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

JACOB TRISCHLER,

             Plaintiff,                       Case No. 18-cv-00084

             v.                               Judge John Robert Blakey

MRS BPO, LLC d/b/a MRS
ASSOCIATES OF NEW JERSEY,

             Defendant.

                     MEMORANDUM OPINION AND ORDER

      Plaintiff Jacob Trischler incurred debt on his Chase Bank credit card. [38] ¶ 5.

Chase retained Defendant MRS BPO, LLC (MRS), a debt collector, to secure payment

on the debt. Id. Trischler alleges that MRS violated two provisions of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (FDCPA), when it sent him an

inaccurate and incomplete collection letter (Count I). For the same reasons, Trischler

alleges that MRS violated the Illinois Collection Agency Act, 225 ILCS 425/9.3(a)(1),

(ICAA) (Count II).

      MRS has moved for summary judgment on both counts. [32]. Trischler has

cross-moved for summary judgment. [40]. For the reasons explained below, this

Court grants MRS’ motion and denies Trischler’s motion.

I.    Background

      The following facts come from MRS’ Local Rule 56.1 statement of material facts

[34], Trischler’s response to MRS’ Local Rule 56.1 statement of material facts [38],




                                          1
Trischler’s Local Rule 56.1 statement of material facts [39], and MRS’ response to

Trischler’s Local Rule 56.1 statement of material facts [41].

        A.    Facts

        Trischler incurred a $794.67 debt on his Chase credit card. [38] ¶ 5. While

Trischler’s Chase account was open, Chase charged Trischler for any balance carried

on the debt, late fees on any payments due but not timely made, and other fees. [41]

¶ 16.

        On August 31, 2017, Chase sent Trischler’s account to MRS for collection. [39]

¶ 9. At that time, Chase represented to MRS that Trischler’s debt balance was

$794.67 and that the applicable interest rate was 0%. Id. MRS subsequently sent

Trischler four collection, or “dunning,” letters to collect the debt. Id. ¶ 10. Each letter

stated that Trischler’s debt balance was $794.67. [38] ¶ 13. The parties dispute

focuses solely upon MRS’ September 2, 2017 letter. See [41] ¶¶ 11−20; [1-1] at 6. This

letter provided, in pertinent part:

        Dear JACOB D TRISCHLER,

        The above referenced creditor has placed your account with our office for
        collection. We recognize that sometimes circumstances or events can
        make it difficult to satisfy your financial obligations.

        Resolving a long overdue debt is never easy. Often the hardest part is
        taking the first step. We are ready to assist you to find a solution that
        is both fair and reasonable. You may even qualify for a discount offer
        that could save you a substantial amount of money!

        Payment may be made by calling . . .

[1-1] at 6. The letter also contained a heading with the following information:

        CREDITOR: CHASE BANK USA N.A.

                                            2
        MRS ACCT#: [MRS’ account number follows]
        CREDITOR ACCT#: [Chase’s account number follows]
        ACCOUNT BALANCE: $794.67

Id.

        The parties do not dispute that the letter never informed Trischler that his

debt balance may increase in the future, nor did it indicate that Trischler may still

owe additional interests and fees. [41] ¶¶ 18, 19. Moreover, the parties do not dispute

that: (1) the debt balance remained static during the period that MRS retained it for

collection, [38] ¶ 15; (2) Chase did not ask or instruct MRS to collect a balance greater

than $794.67 from Trischler, and in fact forbid MRS from doing so, [34-1] ¶ 8; [38] ¶

9; [41] ¶ 15; 1 and (3) Chase never charged Trischler for any interest accrued on the

debt, [40] at 9.       Instead, the parties dispute whether Chase could have collected

interest from Trischler through post-charge off fees once MRS closed out Trischler’s

account. [34-1] ¶ 12; [38] ¶¶ 15, 20; [41] 17.

        In support of his claim that Chase could have collected interest from Trischler

through post-charge off fees, Trischler cites to a sample Chase credit card agreement

he found on the Internet, rather than the actual agreement which governed his

account. See [38] ¶¶ 6, 20; [39-3]. As is discussed below, this Court finds that even

if the Chase Sample Agreement is representative of Trischler’s own agreement with



1 In his response to Defendant’s Rule 56.1 statement of material facts, Plaintiff states that “he does
not admit that MRS was forbidden from collecting or attempting to collect post-charge off interest or
fees,” [38] ¶ 9, but offers no specific reference to record evidence to justify this denial. Therefore, this
Court deems MRS’ statement that “[t]he agreement between Chase and MRS forbid MRS from
collecting or attempting to collect any amount in excess of the placed-balance of Plaintiff’s debt” as
admitted. See L.R. 56.1(b)(3) (a party’s responses to the other party’s statements of fact must contain
“specific references” to record evidence to justify any denial); see also Malec v. Sanford, 191 F.R.D. 581,
584 (N.D. Ill. 2000).

                                                     3
Chase, his FDCPA and ICAA claims both fail. Therefore, this Court need not consider

the admissibility of the sample agreement.

      When MRS closed Trischler’s account on January 3, 2018, Trischler’s total debt

balance remained at $794.67. [38] ¶ 17.

II.   Legal Standard

      Summary judgment is proper where there is “no dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A

genuine dispute as to any material fact exists if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). The party seeking summary judgment has the

burden of establishing that there is no genuine dispute as to any material fact. See

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

      In determining whether a genuine issue of material fact exists, this Court must

construe all facts and reasonable inferences in the light most favorable to the non-

moving party. See CTL ex rel. Trebatoski v. Ashland Sch. Dist., 743 F.3d 524, 528

(7th Cir. 2014). The non-moving party has the burden of identifying the evidence

creating an issue of fact. Harney v. Speedway SuperAmerica, LLC, 526 F.3d 1099,

1104 (7th Cir. 2008). To satisfy that burden, the non-moving party “must do more

than simply show that there is some metaphysical doubt as to the material facts.”

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).

Thus, a mere “scintilla of evidence” supporting the non-movant’s position does not




                                          4
suffice; “there must be evidence on which the jury could reasonably find” for the non-

moving party. Anderson, 477 U.S. at 252.

       Cross-motions for summary judgment “do not waive the right to trial;” rather,

this Court “treats the motions separately in determining whether judgment should

be entered in accordance with Rule 56.” Marcatante v. City of Chicago, Ill., 657 F.3d

433, 438−39 (7th Cir. 2011).

III.   Analysis

       A.    Count I: The FDCPA

       Trischler alleges that MRS violated two FDCPA provisions by sending him the

September 2, 2017 dunning letter. First, he claims that MRS violated 15 U.S.C. §

1692g(a)(1) because the letter “failed to effectively state the amount of the debt.” [40]

at 5. According to Trischler, MRS should have clarified whether Chase could charge

Trischler interest on his original debt for the time between when that debt accrued

and when he finally pays. Id. at 7. Second, for this same reason, Trischler claims

that MRS’ dunning letter was false, deceptive, and misleading and thus violated 15

U.S.C. § 1692e.    Id. at 9.   In response, MRS argues that: (1) its description of

Trischler’s debt balance was accurate and not misleading; and (2) the FDCPA does

not require debt collectors to affirmatively state the various ways in which a debt

balance is not increasing. [33] at 7−12.

             1.     MRS Effectively Stated the Amount of the Debt

       Section 1692(g)(a)(1) of the FDPCA requires debt collectors to state “the

amount of the debt” in their dunning letters. See also Chuway v. Nat’l Action Fin.



                                           5
Servs., Inc., 362 F.3d 944, 946−47 (7th Cir. 2004) (citing Miller v. McCalla, Raymer,

Padrick, Cobb, Nichols & Clark, L.L.C., 214 F.3d 872, 875 (7th Cir. 2000)). In

Chuway, the Seventh Circuit held that if a debt collector is collecting “only the

amount due on the date the letter is sent,” it complies with the Act “by stating the

balance due, stating that the creditor has assigned your delinquent account to our

agency for our collection, and asking the recipient to remit the balance listed—and

stopping there, without talk of the ‘current’ balance.” 362 F.3d at 949 (internal

quotations omitted). If, however, “the debt collector is trying to collect the listed

balance plus the interest running on it or other charges,” the collector must use safe-

harbor language articulated by the Seventh Circuit in Miller:

      As of the date of this letter, you owe $____ [the exact amount due].
      Because of interest, late charges, and other charges that may vary from
      day to day, the amount due on the day you pay may be greater. Hence,
      if you pay the amount shown above, an adjustment may be necessary
      after we receive your check, in which event we will inform you before
      depositing the check for collection. For further information, write the
      undersigned or call 1-800-[phone number].

Chuway, 362 F.3d at 949 (quoting Miller, 214 F.3d at 876).

      In the present case, the Chuway requirement controls, because MRS sought to

collect only the amount due on the date it sent the letter. Chase forbid MRS from

collecting more than $794.67, MRS never asked Trischler for more than $794.67, and

Trischler’s total debt remained at $794.67 when MRS closed Trischler’s account. [38]

¶¶ 9, 13, 17. Thus, MRS was not “trying to collect the listed balance plus the interest

running on it or other charges,” and Miller does not apply. 214 F.3d at 876; see also

Barnes v. Adv. Call Ctr. Techs. LLC, 493 F.3d 838, 840 (7th Cir. 2007) (“Plaintiffs’



                                          6
argument seems to forget who the defendant is. ACCT, not MBNA [creditor], is the

collector here, so the ‘amount of the debt’ must be that owed to the former”). And

here, MRS undoubtedly complied with its obligation under Chuway by clearly: (1)

stating the balance due; (2) explaining that Chase had assigned the debt to MRS for

collection; (3) asking Trischler to remit the listed balance; and (4) not indicating that

the balance was merely “current” rather than comprehensive.

      Moreover, the Seventh Circuit has clarified that MRS’ practice of not including

any potential Chase interest charges in its dunning letters is not only permissible,

but also correct under Section 1692(g)(a)(1):

      The credit card company, which is to say the creditor, not the debt
      collector, may charge the plaintiff interest on the [account balance]
      between when that debt accrued and when the plaintiff finally pays and
      may add the interest accruing in the interim to the plaintiff’s current
      balance. But that would not be a part of the ‘amount of the debt’ for
      which the defendant was dunning her, and hence it would not
      precipitate a violation by the defendant . . . The fact that the defendant
      didn’t add that to the debt for which it had been retained to dun the
      plaintiff would not result in a violation of the statute. Quite the
      contrary, for a debt collector has no authority to collect debts that it has
      not been authorized by a creditor to collect, nor was the defendant trying
      to do that.

Chuway, 362 F.3d at 947 (citing 15 U.S.C. § 1692(g)(a)(1)); [38] ¶ 9; see also Barnes,

493 F.3d at 840 (including the total credit card balance, as opposed to just the debt

collector’s balance, in a dunning letter “would be absurd” because it “would defeat the

provision’s very purpose by increasing the confusion”). Regardless of whether Chase

could have charged Trischler post-charge off fees, MRS’ September 2, 2017 dunning

letter effectively stated “the amount of the debt” it sought to collect from Trischler.

This Court finds as a matter of law that MRS complied with 15 U.S.C. § 1692g(a)(1).

                                           7
As such, this Court grants summary judgment to MRS on Trischler’s Section

1692g(a)(1) claim, and denies Trischler’s cross-motion.

               2.   MRS Did Not Use False, Deceptive, or Misleading Means
                    in Collecting Trischler’s Debt

      Similar to his argument under 1692g(a)(1), Trischler argues that MRS’ letter

violated Section 1692e of the FDPCA by failing to include whether Chase could charge

Trischler additional interest or other fees on his original debt. [40] at 9. Section

1692e of the FDPCA “broadly prohibits the use of any ‘false, deceptive, or misleading

representation or means in connection with the collection of any debt.’” Boucher v.

Fin. Sys. of Green Bay, 880 F.3d 362, 366 (7th Cir. 2018) (quoting 15 U.S.C. § 1692e).

Even if a statement in a dunning letter is “‘false in some technical sense,’ it does not

violate § 1692e unless it would confuse or mislead an unsophisticated consumer.”

Boucher, 880 F.3d at 366 (quoting Wahl v. Midland Credit Mgmt., Inc., 556 F.3d 643,

645−46 (7th Cir. 2009) and Turner v. J.V.D.B. & Assocs., Inc., 330 F.3d 991, 995 (7th

Cir. 2003)). The “unsophisticated consumer” is “uninformed, naive, and trusting, but

possesses rudimentary knowledge about the financial world, is wise enough to read

collection notices with added care, possesses reasonable intelligence, and is capable

of making logical deductions and inferences.” Boucher, 880 F.3d at 366 (internal

quotations omitted).    An “unsophisticated consumer may tend to read collection

letters literally, but he does not interpret them in a bizarre or idiosyncratic fashion.”

Id. (citing Pettit v. Retrieval Masters Creditors Bureau, Inc., 211 F.3d 1057, 1060 (7th

Cir. 2000)).




                                           8
       Trischler’s claim fails at the outset. Even assuming that the sample Chase

agreement Trischler provides is representative of his actual agreement with Chase,

this Court simply cannot find that MRS’ letter misleads or deceives an

unsophisticated consumer. The Seventh Circuit has made clear that to satisfy 15

U.S.C. § 1692e, “a credit agency need only request the amount it is owed; it need not

provide whatever the credit-card company may be owed more than that.” Johnson v.

Alltran Educ., LP, No. 17 CV 6616, 2018 WL 2096374, at *8 (N.D. Ill. May 7, 2018)

(citing Wahl v. Midland Credit Mgmt., 556 F.3d 643, 647 (7th Cir. 2009) (affirming

district court’s grant of summary judgment based upon dunning letter’s accurate

breakdown of the debt amount the debt collector, rather than the credit-card

company, sought to collect) and Barnes, 493 F.3d at 840). Here, MRS undoubtedly

requested the amount that it was owed.

       Trischler relies upon Ruge v. Delta Outsource Grp., Inc., No. 15 CV 10865, 2017

WL 959017 (N.D. Ill. Mar. 13, 2017), and Boucher, 880 F.3d 362, to demonstrate that

MSR’ letter misled him by failing to indicate whether Chase could charge post-charge

off fees.   But in both Ruge and Boucher, the courts found that defendant debt

collectors misled plaintiffs by suggesting that interest might accrue, when in fact they

had either no intention of collecting interest or were not authorized to do so. 2017

WL 959017 at *4; 880 F.3d at 367. Here, in contrast, MRS did not indicate it had any

intention of collecting interest, as Chase did not authorize it to do so. [38] ¶ 9. Thus,

Ruge and Boucher are not applicable.




                                           9
       Absent some particularly ambiguous language in the rest of the letter, this

Court finds that a consumer of reasonable intelligence and with a basic knowledge

about the financial world would read MRS’ dunning letter with added care and arrive

at the conclusion that he owes $794.67 to Chase. See Johnson, 2018 WL 2096374, at

*8 (finding that “a consumer of reasonable intelligence and with a basic knowledge

about the financial world” could read a collection letter stating only the balance due

“and be able to use logic to arrive at the conclusion that she owes [that balance] for a

debt with Chase Bank according to the Debt Letter”).

       This Court thus finds as a matter of law that MRS complied with 15 U.S.C. §

1692e. 2 As such, this Court grants summary judgment to MRS on Trischler’s Section

1692e claim, and denies Trischler’s cross-motion.

       B.      Count II: The ICAA

       Trischler brings his second count under 225 ILCS 425/9.3(a)(1), which requires

a collection agency to send the debtor a timely, written notice with “the amount of the

debt.” [1] ¶ 52. The parties spend considerable time debating: (1) whether the ICAA

provides a private right of action; and (2) if it does, whether Trischler has failed to

produce evidence of actual damages.             See, e.g., id.; [33] at 13.       But regardless,

Trischler’s ICAA claim must fail because “the language of the FDCPA mirrors the

language of the ICAA.” Johnson, 2018 WL 2096374, at *12 (granting motion to

dismiss on an ICAA, 225 ILCS 425/9.3(b), claim because the court had already found


2Consistent with its findings above, this Court finds that MRS in no way violated 15 U.S.C. § 1692f,
which prohibits “unfair or unconscionable means” to collect or attempt to collect a debt. Although
Trischler raised this argument in his response brief, [40] at 9, he has provided no evidence that MRS
engaged in unfair or unconscionable practices in attempting to collect its debt.

                                                 10
plaintiff’s claim failed under identical FDCPA language); see also Canham v. Fair

Collections & Outsourcing, Inc., No. 12 C 9297, 2014 WL 3952902, at *3−4 (N.D. Ill.

Aug. 13, 2014) (holding that provisions within 225 ILCS 425/9.3, including subsection

(a)(1), impose “no greater duty on debt collectors to investigate the accuracy of a debt

than their . . . federal cousins in Section 1692”). For the reasons already stated above

in the FDCPA discussion, MRS’ dunning letter accurately stated “the amount of the

debt.” Accordingly, this Court grants summary judgment to MRS on Trischler’s ICAA

claim, and denies Trischler’s cross-motion.

IV.   Conclusion

      This Court grants MRS’ motion for summary judgment [32] and denies

Trischler’s motion for summary judgment [40]. Judgment is entered in favor of MRS

and against Trischler on Trischler’s complaint [1].       All dates and deadlines are

stricken. Civil case terminated.


Dated: December 20, 2018

                                               Entered:




                                               ____________________________
                                               John Robert Blakey
                                               United States District Judge




                                          11
